DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it contains reference numerals.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air-tightening/heating member having both an air- tightening function and a heating function to relieve decrease in temperature of the motor by the insulating member and the air-tightening/heating member”  in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a set of the impeller and the compressor housing is disposed at each of both sides of the motor housing" in lines 1-3.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  As written the phrase can be interpreted as requiring a set, comprising the impeller and the compressor housing, disposed at each side of the motor (i.e. two sets total), or, a set, comprising the impeller and the compressor housing, disposed at both sides of the motor housing (i.e. one set total).  For examination purposed, as best understood by the Examiner in view of the specification, the limitation will be interpreted as requiring a set comprising the impeller and the compressor housing disposed at each side of the motor.  Examiner suggest amending the claim to clarify the claimed subject matter.
Claim 5 is also indefinite by virtue of its dependency on Claim 4.
In Claim 8, the claim limitation “an air-tightening/heating member having both an air- tightening function and a heating function to relieve decrease in temperature of the motor by the insulating member and the air-tightening/heating member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification provides mention of the “air-tightening/heating member” in Paragraphs 22, 51, 52, 58 and 63, which indicates reference character 22 as the “air-tightening/heating member” in the drawings.  However, the specification fails to sufficiently disclose how the structure described in the specification performs the entire function in the claim. More specifically, it is unclear how the structure described in the claim performs either of the air-tightening function and the heating function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 6196809), hereinafter: “Takahashi”.
In Reference to Claim 1
Takahashi teaches:
A boil-off gas compressor(1) for LNG-fueled vessels using LNG as fuel for propulsion engines thereof(interpreted as intended use), the boil-off gas compressor comprising: 
a compressor housing(1a,1b) having an impeller(21a,21b) rotatably disposed therein(Fig 4; Col 5, ll. 34-38); 
a motor housing(2) having a motor(22) for driving the impeller therein(Col 5, ll. 52-65); and 
a bearing(23a,23b) rotatably supporting a rotational shaft transmitting rotation driving force of the motor to the impeller(Fig 4; Col 5, ll. 39-57), 
wherein the compressor housing is integrally formed with the motor housing(Fig 1, Col 5, ll. 21-32).
In Reference to Claim 3
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the bearing is a self-lubricating type bearing not using lubricant oil(magnetic bearing; Col 5, ll. 39-57).
In Reference to Claim 4
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein a set of the impeller and the compressor housing is disposed at each of both sides of the motor housing(as shown in Fig 4, an impeller 21a,21b and a corresponding compressor housing 1a,1b is disposed on each side of the motor housing 2).
In Reference to Claim 5
Takahashi teaches:
The boil-off gas compressor according to claim 4(see rejection of claim 4 above), wherein the impeller comprises a first impeller(21a) disposed at one side of the motor housing(Fig 4) and a second impeller(21b) disposed at the other side of the motor housing(Fig 4), and boil-off gas(operating gas) compressed while passing through the first impeller is cooled by an intermediate cooler(3a) and then supplied to the second impeller to be additionally compressed thereby(Col 7, ll. 5-34).
In Reference to Claim 6
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein: 
the rotational shaft extends into the compressor housing through a partition wall(38a,38b) between the motor housing and the compressor housing(Fig 4); and 
the compressor housing communicates with the motor housing through a gap between the rotational shaft and the partition wall(at bearings 23a, 23b there exists a gap between the partition wall and the shaft during operation) to allow the boil-off gas to flow from the compressor housing to the motor housing(interpreted as a functional limitation).
The limitation, “to allow the boil-off gas to flow from the compressor housing to the motor housing” is a functional limitation. In short, the claimed invention does not differ from the prior art in any physical structural manner. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
In Reference to Claim 10
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the motor housing is formed with a supply hole(34a-34d) through which a gas(cooling gas) is supplied from an exterior to the motor housing(Col 8, ll. 56 to Col 9, ll. 27) and with a vent hole(37a-37d) through which an interior gas is discharged(Col 8, ll. 56 to Col 9, ll. 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hill et al. (US 6579078), hereinafter: “Hill”.
In Reference to Claim 2
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), wherein the impeller is directly connected to the motor without a separate set-up gear(Fig 4; Col 5, ll. 51-65).
Takahashi fails to teach:
wherein the motor is driven by a high speed frequency inverter 
Hill teaches:
	An analogous multistage centrifugal compressor(Fig 2, Fig 4) wherein the motor(7) is driven by a high speed frequency inverter(6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to incorporate the teachings of Hill by using a high speed frequency inverter to drive the motor to achieve predictable results.  In this case, the predictable result is the ability to vary the speed and torque of the motor to optimize compressor efficiency.   

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Okada et al. (US 10876546), hereinafter: “Okada”.
In Reference to Claim 7
Takahashi teaches:
The boil-off gas compressor according to claim 6(see rejection of claim 6 above), 
Takahashi fails to teach:
wherein the partition wall between the motor housing and the compressor housing is provided with an insulating member 
Okada teaches:
An analogous boil-off gas compressor(1) having a partition wall(4) with an insulating member(10,11) between an interior of the compressor and an exterior of the compressor for the purpose of reducing a temperature difference and therefore thermal deformation between two components(Col 9, ll. 6-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to incorporate the teachings of Okada to provide the partition wall with an insulating member to further reduce the temperature difference and therefore thermal deformation between the compressor housing and the motor housing.
In Reference to Claim 7
Takahashi in view of Okada teaches:
The boil-off gas compressor according to claim 7(see rejection of claim 7 above), wherein a portion of each of the partition wall and the insulating member through which the rotational shaft passes is provided with an air-tightening/heating member(60) having both an air- tightening function and a heating function(Col 6, ll. 28-50) to relieve decrease in temperature of the motor by the insulating member and the air-tightening/heating member(in combination the oil heater 60 would perform a heating function to decrease a temperature difference between motor housing and the compressor housing, the oil heater also performs an air-tightening function by ensuring seal tightness in the vicinity of the compressor flow path; Col 9, ll. 6-18) .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Taiji et al. (JP 2016173098), hereinafter: “Taiji”.
In Reference to Claim 9
Takahashi teaches:
The boil-off gas compressor according to claim 1(see rejection of claim 1 above), 
Takahashi fails to teach:
a pressure sensor detecting an interior pressure of the motor housing
Taiji teaches:
An analogous multistage compressor having a pressure sensor(43) detecting an interior pressure of the compressor housing.
Takahashi teaches a multistage compressor which circulates a coolant fluid in the motor housing, but does not teach detecting an interior pressure of the motor housing.  Taiji teaches a method detecting an interior pressure of a compressor housing by using a pressure sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting an interior pressure of the motor housing of Takahashi using a pressure sensor as taught by Taiji.  Using the known technique of detecting an interior pressure of a housing of Taiji to provide interior pressure detection of a motor housing which circulates a coolant fluid would have been obvious to one of ordinary skill. See KSR; MPEP 2141 III C.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150308456 A1
Thompson; Glenn F. et al.
US 20150184617 A1
KIM; Nak Hyun et al.
US 6375438 B1
Seo; Un Jong
US 6450781 B1
Petrovich; Verechtchagin Mikhail et al.
US 11009043 B2
Kim; Kyeong Su
US 7856834 B2
Haley; Paul F.
US 4125345 A
Yoshinaga; Yoichi et al.
US 10794619 B2
Knopp; Joseph Layton et al.
US 5888053 A
Kobayashi; Makoto et al.
US 9879827 B2
Hwang; Yeongsoo
CN 112983849 A
HOU, Yu et al.
EP 3361104 A1
SUN LIN


The above references are cited for teaching similar multistage compressors related to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745